Case 1:17-cr-00160-WS-MU Document 43 Filed 08/21/20 Page 1 of 2                        PageID #: 160




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

 UNITED STATES OF AMERICA                          )
                                                   )
 v.                                                )   CRIMINAL NO. 17-0160-WS
                                                   )
 TERRY WHITE,                                      )
                                                   )
        Defendant.                                 )

                                               ORDER
        The defendant has filed a document requesting “a variance for the Covid-19 in my case.”
 (Doc. 42). The Court construes the document as a motion for compassionate release based on
 the COVID-19 epidemic.
        In February 2018, the Court sentenced the defendant to 84 months imprisonment. (Doc.
 39). The Bureau of Prisons (“BOP”) website identifies his anticipated release date as January
 17, 2023.
        Section 3582(c)(1) permits a defendant to file a motion for compassionate release, but
 only after either exhausting all administrative remedies following BOP’s failure to bring such a
 motion on his behalf, or after 30 days from the warden’s receipt of the defendant’s request for
 such relief. The defendant gives no indication that he has complied with this requirement.
        Even could the defendant’s failure to follow Section 3582(c)(1)’s procedures be excused,
 he would not be entitled to relief. A necessary predicate to relief under this provision is a
 judicial finding that “extraordinary and compelling reasons” warrant a reduction in sentence; a
 second is that any reduction be consistent with policy statements of the Sentencing Commission
 (“the Commission”). The statute does not define the quoted phrase, but the Commission’s policy
 statement does. U.S.S.G. 1B1.13. This policy statement was issued pursuant to the
 Commission’s statutory obligation to “promulgate … general policy statements regarding … the
 appropriate use of … the sentence modification provisions set forth in sectio[n] … 3582(c) of
 title 18 …”,1 in which policy statement the Commission is required to “describe what should be
 considered extraordinary and compelling reasons for sentence reduction, including the criteria to


        1
            28 U.S.C. § 994(a)(2)(C).
Case 1:17-cr-00160-WS-MU Document 43 Filed 08/21/20 Page 2 of 2                     PageID #: 161




 be applied and a list of specific examples.”2 The Commission’s policy statement thus establishes
 the boundaries of what may and may not be judicially determined to be extraordinary and
 compelling reasons for a sentence reduction. Fear of contracting COVID-19 is not among them.
        Even could COVID-19 in some circumstances provide grounds for relief under Section
 3582(c)(1)(A), the defendant has not attempted to show that it would do so in his case. The
 defendant is housed at USP Marion, where the BOP website identifies only four active inmate
 cases out of over 1,000 inmates. The defendant therefore has not demonstrated a significant risk
 of contracting the virus. The defendant is only 24 years old, and as of sentencing he reported
 himself to be in “good” health. (Doc. 34 at 2, 8). The defendant therefore has not demonstrated
 a significant risk of a serious illness even should he contract the virus.
        For the reasons set forth above, the defendant’s motion for compassionate release is
 denied.


        DONE and ORDERED this 20th day of August, 2020.


                                                        s/WILLIAM H. STEELE
                                                        UNITED STATES DISTRICT JUDGE




        2
            28 U.S.C. § 994(t).
                                                   []
                                                   2
